331 S.W.3d 353 (2011)
STATE of Missouri, Respondent,
v.
Bryan M. MAGUIRE, Appellant.
No. ED 94086.
Missouri Court of Appeals, Eastern District, Division Four.
February 15, 2011.
Ellen H. Flottman, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and ROBERT G. WILKINS, Sp. J.

ORDER
PER CURIAM.
Bryan Maguire appeals from the judgment entered by the Circuit Court of Franklin County, following a bench trial, finding him guilty of first-degree murder, in violation of Section 565.020, RSMo 2000,[1] and armed criminal action, in violation of Section 571.015. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.